DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 169 words, 19 words over the 150 maximum.  Correction is required.  See MPEP § 608.01(b). 
Claim Objections
Claims 1 and 13-15 objected to because of the following informalities:  the presence of “and/or” makes the scope of the claim unclear. For the purposes of this office action “and/or” is interpreted as “or”.  Appropriate correction is required.
Claim 13-16 objected to because of the following informalities:  it is suggested to change instances of “so as to” and “so that” to “wherein” in order to assure positive recitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melodelima (US Patent No 20140081300 A1) in view of Vitek (US Patent No 9177543 B2).
	Regarding claim 1, Melodelima teaches a therapy apparatus for treating tissue by the emission of focused ultrasound waves, comprising a therapy probe having a transducer (2) comprising a plurality of ultrasound emitters ([0001] ultrasonic probe formed by a plurality of ultrasonic transducer elements, suitable for emitting high intensity focused ultrasounds (HIFU)) (3) defining an emission face ([0015] therapeutic probe for treating tissue using focused ultrasonic waves includes a transducer formed by a plurality of ultrasonic sources distributed over an emission surface) (4) of focused ultrasound waves having an axis of symmetry (S) ([0015] emission surface to focus the ultrasonic waves into a first focal area established in a focal plane, the emission surface having, within a profile plane, two concave curve segments which have a finite length, and which are symmetrical relative to a plane of symmetry or to an axis of symmetry) corresponding to the acoustic axis or a plane of symmetry (Al) corresponding to the acoustic plane ([0015] each concave curve segment has an acoustic axis passing through the center of curvature and the middle of said concave curve segment, said emission surface being created either by rotating one of the concave curve segments around the axis of symmetry), these ultrasound emitters being activated by signals delivered by a signal generator forming part of a control circuit (7) ([0027] The invention also relates to a therapeutic apparatus for treating tissue by emitting focused ultrasonic waves, including a therapeutic probe whereof the ultrasonic sources are activated by signals delivered by a signal generator that is part of a control circuit, so as to focus the ultrasonic waves in a first focal area and obtain a second focal area located and situated between the first focal area and the emission surface), to define a creation surface (8) of a pressure field of focused ultrasound waves ([0012] Such a transducer on the one hand makes it possible to obtain a ring for focusing the ultrasonic waves delimited by the focal plane, and on the other hand to obtain an area of intersection of the ultrasonic beams. As clearly emerges from this document, the area of intersection of the ultrasonic beams that corresponds to the secondary pressure peak is situated behind the focal plane),
	characterized in that: the creation surface (8) is divided into at least N sectors (81, 82, ...) (with N between 2 and 32) to focus the ultrasound waves on focal zones (Zci, Zc2, ...) being defined in focal planes (Pfi, Pf2, ...), the sectors of this creation surface having in a profile plane (Pp) segments of concave curve (S1, S2, ...) of finite length, asymmetrical relative to the plane of symmetry (Al) or the axis of symmetry (S) ([0017] within the profile plane, the two concave curve segments follow arcs of first and second non-coincident circles that intersect each other; [0018] each curve segment has an acoustic axis intersecting the axis of symmetry or the plane of symmetry between the first focal area and the emission surface, the acoustic axes being separated from each other, at the first focal area..such that the beams of the emission surface intersect to create a second focal area that is located and situated between the first focal area and the emission surface, and separated from the focal plane),
	each segment of concave curve (S1, S2, ...) has its own axis (ai, a2, ...) passing through a centre of curvature (ci, c2, ...) of said segment of concave curve and the middle of said segment of concave curve (S1, S2, ...) ([0011] This emission surface has, in a profile plane, two concave curve segments that are symmetrical relative to the axis of symmetry, with each concave curve segment having an acoustic axis passing through the center of curvature and the middle of the concave curve segment),
	the individual axes (ai, a2, ...) intersect between the focal zones (Zci, Zc2, ...) and the creation surface (8) or beyond the focal zones such that the beams originating from the sectors intersect to create a focal coverage zone (Zr) which is off-axis relative to the plane of symmetry (Al) or to the axis of symmetry (S) and situated at a distance from the focal planes (Pfi, Pf2, ...), between the focal zones (Zci, Zc2, ...) and the creation surface (8) or beyond the focal zones ([0050] Each curve segment s1 thus has an acoustic axis a intersecting the plane of symmetry A1 between the first focal area Z1 and the emission surface 8. Each curve segment s1 of the emission surface 8 focuses the ultrasonic waves at a point of the first focal area Z1 situated beyond the plane of symmetry A1 relative to the emission surface 8. Consequently, given the plane-type symmetry, the first focal area Z1 has a dual linear shape. In fact, each part of the emission surface 8 focuses, beyond the plane of symmetry A.sub.1, along a linear segment extending in the focal plane Pf, parallel to the direction X)
	the sectors of this creation surface (8) are engendered either by rotation of 2n/N of the segments of concave curve (S1, S2, ...) around the axis of symmetry (S) or by translation of the segments of curve (S1, S2, ...) according to a direction (Y) perpendicular to the profile plane (Pp) containing said segments of curve such that the sectors (81, 82,...) can create energy deposit zones with profiles corresponding to the focal coverage zones (Zr) ([0015] each concave curve segment has an acoustic axis passing through the center of curvature and the middle of said concave curve segment, said emission surface being created either by rotating one of the concave curve segments around the axis of symmetry or by translating both curve segments in a direction perpendicular to the profile plane containing said curve segments; [0045] depositing the acoustic energy away from the transducer, and in particular beyond the focal plane Pf)
	the segments of curve (S1, S2, ...) of the creation surface (8) extend in the profile plane (Pp) on either side of the axis of symmetry (S) or of the plane of symmetry (Al), by being separate to allow positioning of the focal coverage zone (Zr) at a distance from the creation surface ([0019] the emission surface includes an inner edge whereof the symmetrical parts extending on either side of the axis of symmetry or plane of symmetry are separated from each other by an inner distance comprised between 10 and 120 mm allowing the second focal area to be positioned away from the emission surface).
	Melodelima fails to teach the centres of curvature (ci, c2, ...) are asymmetrical relative to the plane (Al) or to the axis of symmetry (S) to the extent where the centres of curvature are situated at different distances from the plane of symmetry (Al) or from the axis of symmetry (S) and/or at different depths taken according to the axis of symmetry.
	However, Vitek teaches the configuration of the phased-array transducer is asymmetric (e.g., with respect to the beam propagation axis). The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements (col. 3 lines 26-31).
	Melodelima and Vitek are considered analogous because both disclose therapeutic apparatuses that involve the use of a focused ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design an apparatus with the functionality of that taught in Melodelima while arranging the transducer elements in an asymmetrical configuration.
	Regarding claim 2, Melodelima teaches the creation surface (8) is divided into two sectors ([0018] the acoustic axes being separated from each other, at the first focal area..such that the beams of the emission surface intersect to create a second focal area that is located and situated between the first focal area and the emission surface, and separated from the focal plane).
	Regarding claim 3, Melodelima teaches the creation surface (8) the internal edges (8ai, 8a2, ...) delimit a housing for the mounting of an ultrasound imaging probe ([0022] the inner edge delimits, in the emission surface, a housing for mounting an ultrasonic imaging probe).
	Regarding claim 4, Melodelima teaches the creation surface (8) originates from a face (4) defined by the transducer elements of toric geometry engendered by the rotation of segments of concave curve (S1, S2, ...) around the axis of symmetry (S) such that the segments of concave curve follow arcs of non-coinciding circles which intersect such that the focal zones (Zci, Zc2, ...) have a form of portions of a circle ([0038] the emission surface 8 of the ultrasonic transducer 2 is a surface of revolution generated by the rotation, around an axis of symmetry S, of a concave curve segment s.sub.1 of finite length l and having a center of curvature C situated in the focal plane Pf. The center of curvature C is situated on the side opposite said curve segment s.sub.1 relative to the axis of symmetry S. Thus, the acoustic or focal axis a passing through the center of curvature C and the middle of the concave curve segment s.sub.1 intersects the axis of symmetry S between the focal plane Pf and the emission surface 8. The geometry of said emission surface 8 may be considered to result from an intersected toroid geometry).
	Regarding claim 5, Melodelima teaches the face (4) is truncated symmetrically relative to the axis of symmetry (S) ([0025] the emission surface is truncated symmetrically relative to the axis of symmetry).
	Regarding claim 6, Melodelima teaches the creation surface (8) originates from a face (4) defined by the transducer elements of cylindrical geometry engendered by translation according to a limited length of two segments of curve according to a direction (Y) perpendicular to the profile plane (Pp) containing said segments of curve such that the focal zones (Z1, Z2, ...) have a linear form ([0026] the emission surface results from a cylindrical geometry created by translating both curve segments over a finite length in a direction perpendicular to the profile plane containing said curve segments, such that the first focal area has a dual linear shape).
	Regarding claim 16, Melodelima fails to teach in at least one complementary exposure phase, the ultrasound emitters (3) are activated by signals delivered by the signal generator forming part of the control s circuit (7) so as to ensure the focusing of ultrasound waves in focal zones and to obtain a focal coverage zone centered relative to the plane of symmetry (Al) or to the axis of symmetry (S) and situated at a distance from the focal planes between the focal zones and the emission face (8) or beyond the focal zones.
	However, Vitek teaches FIG. 4 schematically illustrates a treatment scenario in which an anatomical barrier 402 diminishes the portion of a target tissue 404 that can be reached by the ultrasound beam 406. As shown, the anatomical barrier 402 prevents the transducer 408 from being shifted further toward the left in this illustration. A conventional symmetric transducer that focuses ultrasound along a symmetry axis 410 might therefore not be able to reach a region 412, which is located close to the barrier 402. An asymmetric transducer, on the other hand, may be able to overcome the anatomical barrier 402 by beam steering. To accommodate the illustrated constraints, the transducer 408 should be configured to allow significant electronic steering toward the left side to overcome the anatomical barrier 402. The right side requires less steering capability, thereby reducing the required number of independently controllable elements in that region, and, thus, allowing elements to be grouped. The transducer array as a whole preferably provides a large dynamic range of focusing (from shallow focal depth to deep focusing). The transducer array 300 illustrated in FIG. 3 substantially satisfies these requirements, and is therefore suitable for use in the scenario shown in FIG. 4 (col. 7 lines 32-52).

    PNG
    media_image1.png
    516
    474
    media_image1.png
    Greyscale

Melodelima and Vitek are considered analogous because both disclose therapeutic apparatuses that involve the use of a focused ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus to move the focal zone left and right as well as up and down.
Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Melodelima in view of Vitek as applied to claim 1 above, and further in view of N'Djin (US Patent No 20190374205 A1).
Regarding claim 7, Melodelima in view of Vitek fails to teach the ultrasound emitters (3) of the transducer (2) define an emission face (4) corresponding to the creation surface (8) of a pressure field of focused ultrasound waves.
However, N’Djin teaches [0058] Ultrasound source 10 is adapted to generate focused ultrasound waves W upon receiving a command signal. For example, ultrasound source 10 comprises transducers, such as piezoelectric materials, adapted to convert an electrical command signal into a vibration in order to generate a variable acoustical pressure field in its surroundings and [0066] each individual sensor 112 comprises a piezoelectric transducer, for example made of a layer of piezoelectric material defining a measurement surface and being connected to a voltage measurement apparatus. When the acoustic pressure field near the measurement surface changes over time.
Melodelima and N’Djin are considered analogous because both disclose therapeutic ultrasound methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use ultrasound waves emitted from the transducer elements in order to create a pressure surface.
Regarding claim 8, Melodelima in view of Vitek fails to teach the signal generator forming part of the control circuit (7) is controlled to deliver signals to activate the ultrasound emitters (3) distributed in segments, with a law of delays or phases to create the creation surface (8) of a pressure field of focused ultrasound waves.
However, N’Djin teaches [0058] Ultrasound source 10 is adapted to generate focused ultrasound waves W upon receiving a command signal. For example, ultrasound source 10 comprises transducers, such as piezoelectric materials, adapted to convert an electrical command signal into a vibration in order to generate a variable acoustical pressure field in its surroundings and [0142] In the meaning of this invention, “synchronization” means that a controllable time delay is introduced between the emission of an ultrasound wave or of a train of ultrasound waves by ultrasound source 10 and the signal detection interval during which said ultrasound wave or train of ultrasound waves is expected to arrive at reception region 22.
Melodelima and N’Djin are considered analogous because both disclose therapeutic ultrasound methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to control the emitters with a control unit that operates on a delay between each activation in order to emit ultrasound waves periodically.
Regarding claim 9, Melodelima in view of Vitek fails to teach in an exposure phase, the ultrasound emitters (3) forming part of a sector (81, 82, ...) and of the symmetrically opposite sector relative to the axis of symmetry are activated by signals delivered by the signal generator forming part of the control circuit (7) to create the corresponding energy deposit zone.
However, N’Djin teaches [0063] On FIG. 1, axis X10 denotes an emission axis of ultrasound source 10. For example, axis X10 is a symmetry axis of the acoustic beam 4 of waves generated by wave generator 101 and [0070] reception region 22 is located opposite to the emission region 21. In this case, preferably, reception region 22 is aligned with emission region 21, along axis X10 so that axis X10 and axis X11 coincide with each other.
Melodelima and N’Djin are considered analogous because both disclose therapeutic ultrasound methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to emit ultrasound waves to the region symmetrically opposite of where the emitters are situated.
Regarding claim 10, Melodelima in view of Vitek fails to teach in an exposure phase, to the ultrasound emitters (3) forming part of a sector (81, 82, ...) and of the symmetrically opposite sector relative to the plane of symmetry (Al) are activated by signals delivered by the signal generator forming part of the control circuit (7) to create the corresponding energy deposit zone to one side of the plane of symmetry (Al).
However, N’Djin teaches [0063] On FIG. 1, axis X10 denotes an emission axis of ultrasound source 10. For example, axis X10 is a symmetry axis of the acoustic beam 4 of waves generated by wave generator 101; [0070] reception region 22 is located opposite to the emission region 21. In this case, preferably, reception region 22 is aligned with emission region 21, along axis X10 so that axis X10 and axis X11 coincide with each other; and [0020] The reception region is located opposite to the emission region and whereas the sensor array is facing the acoustic source, the alignment axis of sensor array thus being aligned with the emission region along the alignment axis, and in that during step c) the acoustic field values are calculated along a geometrical plane parallel to the alignment axis and to the orientation axis.
Melodelima and N’Djin are considered analogous because both disclose therapeutic ultrasound methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to emit ultrasound waves to the region symmetrically opposite of where the emitters are situated.
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melodelima in view of Vitek as applied to claim 1 above, and further in view of Chapelon (US Patent No 20090281463 A1).
Regarding claim 13, Melodelima in view of Vitek fails to teach the ultrasound emitters in successive exposure phases for each of which the centres of curvature (ci, c2, ...) are situated at different distances from the plane of symmetry (Al) or of the axis of symmetry (S) and/or at different depths according to the vertical axis (Z) are activated by signals delivered by the signal generator forming part of the control circuit (7) so as to obtain off-axis energy deposit zones.
However, Chapelon teaches [0049] FIG. 6 illustrates another variant embodiment of geometric distribution of the ultrasound emitters 3. In the example illustrated in FIG. 6, the ultrasound emitters 3 are distributed into concentric rings a.sub.1 to ai , as illustrated in FIG. 5, but are also divided into radial sectors s1 to sj. In other terms, the emission face 8 of the transducer is cut out by planes passing through the axis of symmetry S so as to produce a succession of radial sectors.
Melodelima and Chapelon are considered analogous because both teach therapy apparatuses that emit ultrasound waves. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the ultrasound emitters in a configuration involving concentric rings, which by definition would mean each ring has a different center of curvature situated at different distances from the central axis.
Regarding claim 14, Melodelima in view of Vitek fails to teach characterised in that the ultrasound emitters in successive exposure phases for which the centres of curvature (ci, c2, ...) are situated at different distances from the plane of symmetry (Al) or from the axis of symmetry (S) and/or at different depths according to the vertical axis (Z) are activated by signals delivered by the signal generator forming part of the control circuit (7) so as to obtain, for these successive exposure phases, off-axis energy deposit zones of different positions with identical or different sizes.
However, Chapelon teaches [0049] FIG. 6 illustrates another variant embodiment of geometric distribution of the ultrasound emitters 3. In the example illustrated in FIG. 6, the ultrasound emitters 3 are distributed into concentric rings a.sub.1 to ai, as illustrated in FIG. 5, but are also divided into radial sectors s1 to sj. In other terms, the emission face 8 of the transducer is cut out by planes passing through the axis of symmetry S so as to produce a succession of radial sectors...The focusing crown is thus in the same plane parallel to the upper plane of the transducer which is perpendicular to the axis of symmetry S. It should be noted that the combination of the electronic focusing means utilised for the configurations described in FIGS. 5 and 6 modifies the incidence of this plane relative to the upper plane of the transducer, but also makes deformed crowns according to complex surfaces. This configuration adapts to treatment of tumors of different sizes.
Melodelima and Chapelon are considered analogous because both teach therapy apparatuses that emit ultrasound waves. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the concentric ring configuration of the ultrasound transducers to be able to create focal zones of differing sizes and thus be able to treat tumors of different sizes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melodelima in view of Vitek and N’Djin as applied to claim 9 above, and further in view of Chapelon.
Regarding claim 15, Melodelima in view of Vitek and N’Djin fails to teach characterised in that, in successive exposure phases, the ultrasound emitters such that the distances and/or the depths of the centres of curvature are modified from one exposure phase to the other are activated by signals delivered by the signal generator forming part of the control circuit (7) so that the energy deposit zones are concentric and/or symmetrical and/or asymmetrical and/or superposed according to the vertical axis (Z).
However, Chapelon teaches [0024] According to a first variant embodiment, the ultrasound emitters are distributed according to concentric rings and in that the control circuit comprises a signal generator controlled to deliver signals to activate the ultrasound emitters of each of said concentric rings, with a delay or phase law for ensuring shifting of the focusing crown according to the focusing axis.
Melodelima and Chapelon are considered analogous because both teach therapy apparatuses that emit ultrasound waves. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the ultrasound emitters in a concentric configuration around the central axis.


Allowable Subject Matter
Claims 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carpentier (US Patent No 20190038922 A1).
Rybyanets (US Patent No 20130051178 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793